Title: To George Washington from Samuel Blachley Webb, 11 May 1789
From: Webb, Samuel Blachley
To: Washington, George



New York 11th May 1789.

Painfull as the task is I am under the necessity of soliciting the attention of the President of the United States. my long service in the Army dureing the late War, has deprived me of a property, which with common Industry would e’re this have placed me in a very Independant situation. Since the peace I have been employed in settling an Estate of which I am Administrator, constantly watching some opportunity of entering into a line of business, which might repair my injured fortune, none has presented.
The hour has at length arrived when there appears a prospect

of an efficient federal government, under which, Officers are to be appointed by the nomination of the President—if my services in the Army, and my conduct in private life since the hour of peace has merited the approbation of my much loved General—permit me to request an appointment which may enable me to live decently in that station of life, which I had a reasonable hope for, previous to the sacrifices I have made of property, and part of the prime of life in my Country’s service.
I would not ask nor do I wish for any Office that I cannot fill, usefully to my Country, and with honor to myself.
I should have prefered a personal interview in preference of writeing on this subject, it would have afforded me an opportunity of stateing more minutely my present situation, but I wish not to be troublesome. With the highest sentiments of Esteem and Respect. I have the honor to be Your Most Obedt & Most Devoted Servt

Saml B. Webb

